Citation Nr: 0017130	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from April 1994 and December 1995 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In the April 1994 action, the RO 
denied the veteran's claim for an increased rating for a left 
knee disability.  In the December 1995 action, the RO denied 
the claim for an increased rating for PTSD.  
The veteran timely perfected an appeal to the Board on each 
issue.


REMAND

In January 1997, the Board remanded the claim for a higher 
evaluation for the left knee to the RO for further 
development, to include having the veteran undergo a VA 
examination to determine the current level of severity of the 
left knee disability.  The examination was to include 
specific findings with respect to functional loss due to 
pain, weakness, and other factors to be considered in 
evaluating the veteran musculoskeletal disability.  In this 
regard, the Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In accordance with the directives of the remand, a VA 
orthopedic examination of the knees was conducted in July 
1997.  The Board notes, however, that the examination does 
not fully comply with the directives of the January 1997 
remand.  While the examiner indicated that the veteran's 
current functional loss was minimal, he also indicated that 
the veteran suffered from chronic pain.  However, he did not, 
as specifically requested in the remand, offer any opinion as 
to whether the veteran's pain could significantly limit 
functional ability during flare-ups or when the knee is used 
repeatedly over a period of time; and, if so the extent of 
such additional functional loss (expressed, if feasible, in 
terms of the degree of additional range of motion loss).  
Such findings are vital to proper application of sections 
4.40 and 4.45, and the DeLuca decision, cited to above, and 
the record does not otherwise contain sufficient information 
to permit the Board to do so.  

In Stegall v. West, the United States Court of Appeals for 
Veterans Claims held that a remand creates a right in the 
veteran to compliance with the instructions contained herein.  
11 Vet. App. 268 (1998).  Under the circumstances presented 
above, a second remand for further orthopedic examination and 
opinion is needed, even though it will, regrettably, further 
delay a decision on appeal.  

The Board also notes that the veteran initially was granted 
service connection for residuals of a left injury (possibly 
involving a meniscus tear), for which he subsequently 
underwent a meniscectomy; the disability has been evaluated 
under Diagnostic Code 5257.  On recent examination, the 
examiner noted that the veteran had developed post-traumatic 
degenerative arthritis secondary to the meniscus injury.  In 
this regard, the Board would point out that, in a precedent 
opinion, the General Counsel of VA held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  The General 
Counsel has since held, that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  

The medical evidence of record does not indicate whether the 
veteran currently experiences instability of the left knee; 
hence, the orthopedic examiner should specifically render 
findings concerning the presence of laxity and instability in 
the knee.  Further, the RO should consider the opinions cited 
to above in adjudicating the claim.

With respect to the claim for an increased rating for PTSD, 
the Board notes that the veteran's most recent compensation 
and pension examination of record is dated in August 1995.  
During his RO hearing in March 1997, the veteran testified 
that the symptoms associated with his PTSD are more disabling 
than currently evaluated.  In addition, VA outpatient 
clinical records dated from 1995 to 1999 reflect that the 
veteran was seen and treated for PTSD.  Based on the 
foregoing, the Board is of the view that a contemporaneous 
examination is required to determine the current level of 
disability of the service-connected PTSD.  See 38 U.S.C.A. 
§ 5107; Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to having the veteran undergo any further examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical records from the Pittsburgh VA 
Medical Center, as well as from any other source or facility 
identified by the veteran, to ensure that each examiner's 
review of the veteran's pertinent medical history is a fully 
informed one.  It is particularly important that the RO 
obtain all outstanding VA records, since records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the 
Pittsburgh VAMC, as well as from any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
noted in the veteran's claims file. 

2.  After the RO associates with the 
record all received pursuant to the 
development requested above, the veteran 
should be afforded a VA orthopedic 
examination (by a board certified 
orthopedist, if available), to determine 
the current severity of his service-
connected left knee disability.  The 
claims file, to include a complete copy 
of this REMAND, must be made available 
to, and be reviewed by, the examiner.  
All necessary tests and studies (to 
include X-rays, range of motion studies 
reported in degrees, and testing of joint 
movement against varying resistance) 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee; if 
present, functional loss due to these 
factors should be taken into 
consideration in assessing the overall 
severity of the disability.  The examiner 
also should express an opinion as to 
whether pain and/or weakness could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.

If the examiner is unable to provide any 
the requested information, he/she should 
clearly explain why.  Otherwise, all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report. 

3.  After the RO associates with the 
record all medical evidence received 
pursuant to the development requested in 
paragraph 1, above, the RO should arrange 
for a VA psychiatric examination of the 
veteran (by a board certified 
psychiatrist, if available) to determine 
the current level of severity of the 
service-connected PTSD. The claims file, 
to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, the examiner.  All necessary 
tests and studies (to include 
psychological testing) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency) of memory loss; 
depressed mood; anxiety; panic attacks; 
sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should indicate the percentage or portion 
of the score representing impairment due 
to the service-connected disorder.  If it 
is not medically feasible to distinguish 
the symptoms and impairment attributable 
to separately diagnosed disorders, the 
examiner should clearly so state.  
Otherwise, the examiner should provide an 
assessment of the severity of the 
veteran's PTSD (i.e., the extent of 
social and industrial impairment 
attributable to PTSD).

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should adjudicate each of the 
claims on appeal in light of all 
pertinent evidence, and legal authority.  
This should include, as regards the left 
knee claim, consideration of functional 
loss due to pain and other factors, as 
well as whether separate evaluations are 
warranted for arthritis and instability.  
Adjudication of the PTSD claim should 
include consideration of the former and 
revised applicable criteria.  The RO 
should provide full reasons and bases for 
its determinations, addressing all 
concerns noted in this REMAND.

6.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, an appropriate Supplemental 
Statement of the Case should be issued 
and the veteran and his representative 
provided with an opportunity to respond 
before the case is returned to the Board 
for further consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



